This conviction was obtained for perjury. Appellant was indicted and tried before the District Court of San Saba County for theft of two yearlings, the property of Ney Gorman. Upon that trial Gorman and others swore that after the yearlings were taken from the range they were seen in Henry Cravey's pasture, and branded with a cross. These animals were taken from this pasture to appellant's place and there branded 4^ Upon the trial for this theft, appellant, being a witness in his own behalf, testified that when the latter brand was placed on the cattle he also placed on them the former or + brand, and the + brand was not on them while they were in Cravey's pasture In this case this statement is assigned as perjury, the indictment alleging it to be material. Motion to quash the indictment was urged, be cause the indictment did not show how the statement was material. This is not necessary, the materiality being alleged. The indictment allege several statements to be false, but clearly assigns perjury upon that stated above. The court, in his charge, confined the jury to the statement assigned for perjury. The charge of the court is correct. Under the facts of this case it was the duty of the court to tell the jury the statement was material. Washington v. State, 23 Texas Crim. App., 336; Donahoe v. State, 14 Texas Crim. App., 638; Jackson v. State, 15 Texas Crim. App., 579; Sisk v. State, 28 Texas Crim. App., 432; Rahm v. State, 30 Texas Crim. App., 310; Foster v. State, *Page 12 32 Tex. Crim. 39. There is a conflict in the testimony. That adduced for the State amply supports the verdict. We find no error, and the judgment is affirmed.
Affirmed